DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6-9-2022 have been fully considered but they are not persuasive (regarding the two points below):
1.  There is a typographical error:   Claim 19 depends from canceled claim 16.

2.  In the examiner’s Non-Final office action, he stated that a Double Patenting rejection was being put forth, see excerpt below from 3-10-2022 NFOA, Page 2.  This was also annotated on the Examiner’s Search Notes:
“Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – See below (this is a CON application)”.

 Unfortunately, it was mistakenly omitted and the examiner apologizes.   The examiner believes that the statement is sufficient enough to allow him to put forth the DP’s detailed write-up without it being considered a “new” rejection (which would prevent the examiner from making this action Final).
The examiner makes the following points:
i.  He stated on the record that his interpretation was that the claims would be properly rejected by a Double Patent rejection (since this is a Continuation and commonly require Terminal Disclaimers).   His Search Notes states the same as well.
ii. The applicant could have called the examiner for clarification. 
iii.  The claims mirror those that were presented in the parent and allowance (see comparison table below):
     Allowed Claims			        Instant application’s Original Claims
1. A method for Sounding Reference Signal (SRS) transmission, comprising: receiving, by User Equipment (UE), high-layer signaling, wherein the high-layer signaling is used for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE; determining, by the UE, an active uplink Bandwidth Part (BWP) among the plurality of uplink BWPs; determining, by the UE, an SRS parameter configuration corresponding to the active uplink BWP according to the high-layer signaling, wherein the SRS parameter configuration corresponding to the active uplink BWP comprises a configuration of at least one SRS resource set in the active uplink BWP and a configuration of at least one SRS resource in the active uplink BWP; and transmitting, by the UE, an SRS in the active uplink BWP according to the SRS parameter configuration.

2. The method of claim 1, wherein determining, by the UE, the active uplink BWP comprises: determining, by the UE, the active uplink BWP according to BWP indication information, wherein latest received Downlink Control Information (DCI) for scheduling uplink transmission comprises the BWP indication information.

3. The method of claim 1, wherein the configuration of the at least one SRS resource set comprises at least one of a power control parameter configuration of the at least one SRS resource set, a usage configuration of the at least one SRS resource set, an aperiodic triggering state corresponding to the at least one SRS resource set, or a Channel State Information Reference Signal (CSI-RS) configuration associated with the at least one SRS resource set.


4. The method of claim 3, wherein the SRS parameter configuration comprises the power control parameter configuration of the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, transmit power for SRS transmission on the at least one SRS resource set according to the power control parameter configuration of the at least one SRS resource set; and transmitting the SRS in the active uplink BWP according to the determined transmit power.

5. The method of claim 3, wherein the SRS parameter configuration comprises the usage configuration of the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an antenna port, a transmission beam or an SRS resource number for SRS transmission on the at least one SRS resource set according to the usage configuration of the at least one SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined antenna port, transmission beam or SRS resource number.

6. The method of claim 3, wherein the SRS parameter configuration comprises the aperiodic triggering state corresponding to the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS resource set for aperiodic SRS transmission in the active uplink BWP according to the aperiodic triggering state corresponding to the at least one SRS resource set and the aperiodic SRS triggering signaling, and transmitting the SRS in the active uplink BWP according to the determined SRS resource set.


7. The method of claim 3, wherein the SRS parameter configuration comprises the CSI-RS resource configuration associated with the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, at least one of a beam or a precoding matrix for SRS transmission on the at least one SRS resource set according to the CSI-RS resource configuration associated with the at least one SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined at least one of beam or precoding matrix.

8. The method of claim 1, wherein the configuration of the at least one SRS resource comprises at least one of a time-frequency resource configuration of the at least one SRS resource, a sequence configuration of the at least one SRS resource, an antenna port configuration of the at least one SRS resource, a periodicity configuration of the at least one SRS resource, a spatial relation configuration of the at least one SRS resource, or an aperiodic triggering state corresponding to the at least one SRS resource.

9. The method of claim 8, wherein the SRS parameter configuration comprises a spatial relation parameter of the at least one SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a target SRS resource, a CSI-RS resource or a Synchronization Signal Block (SSB) spatially correlated with the at least one SRS resource according to the spatial relation parameter of the at least one SRS resource; determining, by the UE, a transmission beam of the at least one SRS resource according to the target SRS resource, the CSI-RS resource or the SSB; and transmitting, by the UE, the SRS in the active uplink BWP according to the determined transmission beam.


10. The method of claim 8, wherein the SRS parameter configuration comprises the sequence configuration of the at least one SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS sequence for SRS transmission on the at least one SRS resource according to the sequence configuration of the at least one SRS resource, and transmitting the SRS in the active uplink BWP according to the determined SRS sequence.

11. The method of claim 8, wherein the SRS parameter configuration comprises the periodicity configuration of the at least one SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a periodicity operation for SRS transmission on the at least one SRS resource according to the periodicity configuration of the at least one SRS resource, and transmitting the SRS in the active uplink BWP according to the determined periodicity operation.


12. User Equipment (UE), comprising: one or more processors; memory operatively coupled to the one or more processors, the memory storing one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions for a method for Sounding Reference Signal (SRS) transmission, wherein the method comprising: receiving high-layer signaling, wherein the high-layer signaling is used for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE; determining an active uplink Bandwidth Part (BWP) among the plurality of uplink BWPs; determining an SRS parameter configuration corresponding to the active uplink BWP according to the high-layer signaling, wherein the SRS parameter configuration comprises a configuration of at least one SRS resource set in the active uplink BWP and a configuration of at least one SRS resource in the active uplink BWP; and transmitting an SRS in the active uplink BWP according to the SRS parameter configuration.


13. The UE of claim 12, wherein the one or more programs comprises instructions for the method further comprising: determining the active uplink BWP according to BWP indication information, wherein latest received Downlink Control Information (DCI) for scheduling uplink transmission comprises the BWP indication information.


14. The UE of claim 12, wherein the configuration of the at least one SRS resource set comprises at least one of a power control parameter configuration of the at least one SRS resource set, a usage configuration of the at least one SRS resource set, an aperiodic triggering state corresponding to the at least one SRS resource set, or a Channel State Information Reference Signal (CSI-RS) configuration associated with the at least one SRS resource set.

15. The UE of claim 14, wherein the one or more programs comprises instructions for the method further comprising: determining transmitted power for SRS transmission on the at least one SRS resource set according to a power control parameter configuration of the at least one SRS resource set; and transmitting the SRS in the active uplink BWP according to the determined transmitted power.


16. The UE of claim 14, wherein the one or more programs comprises instructions for the method further comprising: determining an antenna port, a transmission beam or an SRS resource number for SRS transmission on the at least one SRS resource set according to a usage configuration of the at least one SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined antenna port, transmission beam or SRS resource number.



17. The UE of claim 14, wherein the one or more programs comprises instructions for the method further comprising: determining an SRS resource set for aperiodic SRS transmission in the active uplink BWP according to an aperiodic triggering state corresponding to the at least one SRS resource set and the aperiodic SRS triggering signaling, and transmitting the SRS in the active uplink BWP according to the determined SRS resource set.




18. The UE of claim 14, wherein the one or more programs comprises instructions for the method further comprising: determining at least one of a beam or a precoding matrix for SRS transmission on the at least one SRS resource set according to a CSI-RS resource configuration associated with the at least one SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined at least one of beam or precoding matrix.




19. The UE of claim 12, wherein the configuration of the at least one SRS resource comprises at least one of a time-frequency resource configuration of the at least one SRS resource, a sequence configuration of the at least one SRS resource, an antenna port configuration of the at least one SRS resource, a periodicity configuration of the at least one SRS resource, a spatial relation configuration of the at least one SRS resource, or an aperiodic triggering state corresponding to the at least one SRS resource.



20. The UE of claim 19, wherein the one or more programs comprises instructions for the method further comprising: determining a target SRS resource, a CSI-RS resource or a Synchronization Signal Block (SSB) spatially correlated with the at least one SRS resource according to a spatial relation parameter of the at least one SRS resource; determining a transmission beam of the at least one SRS resource according to the target SRS resource, the CSI-RS resource or the SSB; and transmitting the SRS in the active uplink BWP according to the determined transmission beam.



21. The UE of claim 19, wherein the one or more programs comprises instructions for the method further comprising: determining an SRS sequence for SRS transmission on the at least one SRS resource according to the sequence configuration of the at least one SRS resource, and transmitting the SRS in the active uplink BWP according to the determined SRS sequence.



22. The UE of claim 19, wherein the one or more programs comprises instructions for the method further comprising: determining a periodicity operation for SRS transmission on the at least one SRS resource according to the periodicity configuration of the at least one SRS resource, and transmitting the SRS in the active uplink BWP according to the determined periodicity operation.
1. A method for Sounding Reference Signal (SRS) transmission, comprising: receiving, by User Equipment (UE), high-layer signaling, wherein the high- layer signaling is for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE; determining, by the UE, an active uplink Bandwidth Part (BWP) among the plurality of uplink BWPs; determining, by the UE, an SRS parameter configuration corresponding to the active uplink BWP according to the high-layer signaling; and transmitting, by the UE, an SRS in the active uplink BWP according to the SRS parameter configuration.  





2. The method of claim 1, wherein determining, by the UE, the active uplink BWP comprises: determining, by the UE, the active uplink BWP according to BWP indication information, wherein latest received Downlink Control Information (DCI) for scheduling uplink transmission comprises the BWP indication information.  

4. The method of claim 3, wherein the configuration of the at least one SRS resource set comprises at least one of: a power control parameter configuration of the at least one SRS resource set, a usage configuration of the at least one SRS resource set, an aperiodic triggering state corresponding to the at least one SRS resource set, or a Channel State Information Reference Signal (CSI-RS) configuration associated with the at least one SRS resource set.  


7. The method of claim 4, wherein the SRS parameter configuration comprises the power control parameter configuration of the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, transmit power for SRS transmission on the SRS resource set according to the power control parameter configuration of the at least one SRS resource set; and transmitting the SRS in the active uplink BWP according to the determined transmit power.  

8. The method of claim 4, wherein the SRS parameter configuration comprises the usage configuration of the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an antenna port, a transmission beam or an SRS resource number for SRS transmission on the SRS resource set according to the usage configuration of the SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined antenna port, transmission beam or SRS resource number.  


9. The method of claim 4, wherein the SRS parameter configuration comprises the aperiodic triggering state corresponding to the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS resource set for aperiodic SRS transmission in the active uplink BWP according to the aperiodic triggering state corresponding to the SRS resource set and the aperiodic SRS triggering signaling, and transmitting the SRS in the active uplink BWP according to the determined SRS resource set.  


10. The method of claim 4, wherein the SRS parameter configuration comprises the CSI-RS resource configuration associated with the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, at least one of a beam or a precoding matrix for SRS transmission on the SRS resource set according to the CSI-RS resource configuration associated with the SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined at least one of beam or precoding matrix.  


5. The method of claim 3, wherein the configuration of the at least one SRS resource comprises at least one of: a time-frequency resource configuration of the at least one SRS resource, a sequence configuration of the at least one SRS resource, an antenna port configuration of the at least one SRS resource, a periodicity configuration of the at least one SRS resource, a spatial relation configuration of the at least one SRS resource, or an aperiodic triggering state corresponding to the at least one SRS resource.  

11. The method of claim 4, wherein the SRS parameter configuration comprises a spatial relation parameter of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a target SRS resource, a CSI-RS resource or a Synchronization Signal Block (SSB) spatially correlated with the SRS resource according to the spatial relation parameter of the SRS resource; determining, by the UE, a transmission beam of the SRS resource according to the target SRS resource, the CSI-RS resource or the SSB; and transmitting, by the UE, the SRS in the active uplink BWP according to the determined transmission beam;  



12. The method of claim 5, wherein the SRS parameter configuration comprises the sequence configuration of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS sequence for SRS transmission on the SRS resource according to the sequence configuration of the SRS resource, and transmitting the SRS in the active uplink BWP according to the determined SRS sequence;  

13. The method of claim 5, wherein the SRS parameter configuration comprises the periodicity configuration of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a periodicity operation for SRS transmission on the SRS resource according to the periodicity configuration of the SRS resource, and transmitting the SRS in the active uplink BWP according to the determined periodicity operation.  



14. User Equipment (UE), comprising: one or more processors; memory operatively coupled to the one or more processors, the memory storing one or more programs configured for execution by the one or more processors, the one or more programs comprising instructions for implementing a method for Sounding Reference Signal (SRS) transmission, wherein the method comprising: receiving high-layer signaling, wherein the high-layer signaling is used for setting at least one SRS parameter configuration respectively for each of a plurality of uplink BWPs of the UE; determining an active uplink Bandwidth Part (BWP) among the plurality of uplink BWPs; determining an SRS parameter configuration corresponding to the active uplink BWP according to the high-layer signaling; and transmitting an SRS in the active uplink BWP according to the SRS parameter configuration.  
     16. The UE of claim 14, wherein the SRS parameter configuration comprises at least one of a configuration of at least one SRS resource set in the active uplink BWP or a configuration of at least one SRS resource in the active uplink BWP.  

15. The UE of claim 14, wherein the one or more programs comprises instructions configured to execute a step of determining the active uplink BWP according to BWP indication information, wherein latest received Downlink Control Information (DCI) for scheduling uplink transmission comprises the BWP indication information.  


17. The UE of claim 16, wherein the configuration of the at least one SRS resource set comprises at least one of: a power control parameter configuration of the at least one SRS resource set, a usage configuration of the at least one SRS resource set, an aperiodic triggering state corresponding to the at least one SRS resource set, or a Channel State Information Reference Signal (CSI-RS) configuration associated with the at least one SRS resource set.  

7. The method of claim 4, wherein the SRS parameter configuration comprises the power control parameter configuration of the at least one SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, transmit power for SRS transmission on the SRS resource set according to the power control parameter configuration of the at least one SRS resource set; and transmitting the SRS in the active uplink BWP according to the determined transmit power.  
8. The method of claim 4, wherein the SRS parameter configuration comprises the usage configuration of the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an antenna port, a transmission beam or an SRS resource number for SRS transmission on the SRS resource set according to the usage configuration of the SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined antenna port, transmission beam or SRS resource number.  

9. The method of claim 4, wherein the SRS parameter configuration comprises the aperiodic triggering state corresponding to the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS resource set for aperiodic SRS transmission in the active uplink BWP according to the aperiodic triggering state corresponding to the SRS resource set and the aperiodic SRS triggering signaling, and transmitting the SRS in the active uplink BWP according to the determined SRS resource set.  

10. The method of claim 4, wherein the SRS parameter configuration comprises the CSI-RS resource configuration associated with the SRS resource set; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, at least one of a beam or a precoding matrix for SRS transmission on the SRS resource set according to the CSI-RS resource configuration associated with the SRS resource set, and transmitting the SRS in the active uplink BWP according to the determined at least one of beam or precoding matrix.  

18. The UE of claim 16, wherein the configuration of the at least one SRS resource comprises at least one of: a time-frequency resource configuration of the at least one SRS resource, a sequence configuration of the at least one SRS resource, an antenna port configuration of the at least one SRS resource, a periodicity configuration of the at least one SRS resource, a spatial relation configuration of the at least one SRS resource, or an aperiodic triggering state corresponding to the at least one SRS resource.  



11. The method of claim 4, wherein the SRS parameter configuration comprises a spatial relation parameter of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a target SRS resource, a CSI-RS resource or a Synchronization Signal Block (SSB) spatially correlated with the SRS resource according to the spatial relation parameter of the SRS resource; determining, by the UE, a transmission beam of the SRS resource according to the target SRS resource, the CSI-RS resource or the SSB; and transmitting, by the UE, the SRS in the active uplink BWP according to the determined transmission beam;  

12. The method of claim 5, wherein the SRS parameter configuration comprises the sequence configuration of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, an SRS sequence for SRS transmission on the SRS resource according to the sequence configuration of the SRS resource, and transmitting the SRS in the active uplink BWP according to the determined SRS sequence;  

13. The method of claim 5, wherein the SRS parameter configuration comprises the periodicity configuration of the SRS resource; and transmitting, by the UE, the SRS in the active uplink BWP according to the SRS parameter configuration comprises: determining, by the UE, a periodicity operation for SRS transmission on the SRS resource according to the periodicity configuration of the SRS resource, and transmitting the SRS in the active uplink BWP according to the determined periodicity operation.  


Thusly, the examiner believes that a Terminal Disclaimer is warranted since the instant application is a Continuation which stems from similar claims as were allowed in the parent application.




	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15, 19 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,778,475. Although the claims at issue are not identical, they are not patentably distinct from each other because they put forth a method for SRS transmission comprising use of higlayer signaling for setting SRS parameter configuration for active BWP, transmitting an SRS in the active uplink BWP according to the SRS parameter configuration.  



Allowable Subject Matter
Claims 14-15, 19 and 21-28 are allowed (but a signed Terminal Disclaimer is required to overcome the double patenting rejection).   
Once the TD is received/approved, the examiner can allow the application. 

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862. The examiner can normally be reached 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414